07/29/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0307
                    SUPREME COURT CAUSE NO. 19-0307




 GORDON WILLIAMS, GALE MADLER,
 TIMOTHY RUSSELL, JOYCE KELLEY,
 and SAM BLAYLOCK,                                          DA 19-0307
 Plaintiffs/Appellants,

 vs.                                          ORDER GRANTING STIPULATED
                                               MOTION TO DISMISS APPEAL
 STILLWATER BOARD OF COUNTY
 COMMISSIONERS,

 Defendant/Appellee.


       Upon stipulation of the parties pursuant to R. App. Proc. 16 (5), and good

cause appearing, the above matter is dismissed with prejudice, each party to bear

their own fees and costs.

       DATED AND ELECTRONICALLY SIGNED BELOW




                                                                     Electronically signed by:
                                        1                                  Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           July 29 2020